Citation Nr: 1726854	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  11-02 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for multiple sclerosis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1969 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Buffalo, New York.

In May 2011, the Veteran testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims file.

The Veteran's claim was remanded in August 2013 and June 2016.  The Board finds that the RO substantially complied with the remand instructions and that any lack of compliance was cured by subsequent remands.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  


FINDINGS OF FACT

The evidence is not sufficient to show that the Veteran's multiple sclerosis had its onset in service, manifested to a compensable degree within 7 years of service, or is otherwise related to service. 


CONCLUSION OF LAW

The criteria for service connection of multiple sclerosis have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties to Notify & Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Relevant Legal Principles

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Moreover, pursuant to 38 C.F.R. § 3.309, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases, such as multiple sclerosis, become manifest to a compensable degree within 7 years from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  

When a disease listed at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013). 

Analysis 

The Veteran asserts that her current diagnosis of multiple sclerosis had its onset in service.  See May 2011 Hearing Transcript. 

The evidence is clear the Veteran has a current diagnosis of multiple sclerosis.  See June 1987 Private Treatment Records.  The issue that remains disputed is whether the Veteran's multiple sclerosis had its onset in service, was caused by service, or manifested to a compensable degree within 7 years of separation.  

The Veteran's service treatment records are silent for any complaints of or diagnosis of multiple sclerosis.  In addition, the Veteran's September 1971 separation examination does not show any abnormalities during her clinical evaluation.  Service treatment records do indicate that in August 1971 the Veteran showed slurred speech and unsteady gait, which was attributed to a valium overdose.   

The Veteran asserts that while in service she had several symptoms such as slurred speech, stumbling and tingling and numbness in the legs for which she sought treatment.  See May 2011 Hearing Transcript.  She reported that when she sought treatment she was told that there was nothing wrong with her and she was given medication.  Id.  She also reported having muscle spasms in service.  Id.  She reported that the symptoms continued after service and that she sought treatment but was again told there was nothing wrong with her until 1986 when she was unable to use her left leg.  Id.; see also June 2011 Correspondence.     

The Veteran was afforded a VA examination in July 2009.  The examiner discussed the Veteran's service treatment records including the fact that she was evaluated by a psychiatrist in service who found no definite neuro-psychiatric problems and the fact that she was noted to be agitated, have slurred speech, and an unsteady gait attributed to the drug Seconal.  The examiner also discussed the Veteran's post service treatment records.   

The examiner opined that the Veteran's currently diagnosed multiple sclerosis is less likely as not caused by or the result of the Veteran's in-service symptoms.  The examiner reasoned that the Veteran's multiple sclerosis is not a new disease and was a well-known entity during the Veteran's active service.  The examiner stated that the Veteran was attended by several physicians who could have offered multiple sclerosis in their differential diagnosis but did not.  

The examiner further stated that the Veteran's symptoms during active service can be attributed to the situational stress she was experiencing and for which she was treated with sedative hypnotic medications including Seconal, to which her unsteady gait was attributed.  She had headaches accompanied by blurred vision without diplopia, which is a common symptom combination. 

The examiner also addressed the Veteran's complaints of in-service tingling in the hands, arms, and muscle cramps.  The examiner stated that these symptoms could be attributable to the tetany induced by hyperventilation.  Although hyperventilation was not mentioned, it is common in anxious persons and the veteran is noted by her private physician as being "a very nervous woman" who he treated with Librium, a potent tranquilizer whose most common side effect is slurred speech.  

Finally, the examiner stated that the Veteran was gainfully employed until her major diagnostic event of unilateral weakness of the lower extremities and paresthesia which led to hospitalization and an inpatient diagnosis.  The examiner stated that the Veteran was thirty-eight years old at the time of this event, which is within the usual age window for the presentation of multiple sclerosis.  Her symptoms have been significantly severe since then as to not allow her to return to gainful employment.  The examiner opined that such a radical change in medical condition and occupational fitness suggests the onset of a new disease rather than the periodic reappearance of a prior, intermittent disease.  Further, the medical records from this hospitalization do not indicate that the physicians considered her past complaints in diagnosing multiple sclerosis.     

The Board finds that the VA examiner's opinion is adequate and highly probative to the question at hand.  The examiner, a physician and Master of Public Health, possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided a detailed  rationale for his opinion, and his opinions was based on an examination and interview of the Veteran, as well as on a review of the service treatment records, the post-service treatment records and examinations, and the lay statements of the Veteran.  The opinion considered an accurate history, was definitive and supported by a detailed rationale that considered the lay and medical evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board has also considered the statements of record to include statements from the Veteran and her husband regarding the severity and continuity of the Veteran's symptoms.  It is well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board acknowledges that the Veteran reported that her Military Occupational Specialty was a nurse and her DD 214 confirms that she was a medical assistant in service.  As such, the Board finds that the Veteran is competent to opine as to the relationship between the symptoms she reported in service and her current diagnosis of multiple sclerosis.  Nevertheless, the Board finds the July 2009 VA examiner's opinion more probative to the question at hand as the examiner's opinion is supported by a thorough rationale and is consistent with the medical evidence of record.  
 
The Board has also considered whether service connection is warranted on a presumptive basis.  However, the evidence does not show that the Veteran's multiple sclerosis symptoms manifested to a compensable degree within 7 years from separation.  The medical evidence indicates that the Veteran was diagnosed with multiple sclerosis in June 1987 - over 15 years after separation.  Although the Veteran reported symptoms such as tingling limbs and slurred speech continued after service, the Veteran's post service treatment records are silent for complaints of such symptoms prior to 1987.  

Under the forgoing circumstances, the greater weight of the evidence is against the conclusion that the Veteran's multiple sclerosis was incurred in service.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for multiple sclerosis is denied. 


____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


